Citation Nr: 1453372	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi




THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of service connection for diabetes mellitus type II.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for an innocently acquired psychiatric disorder with insomnia, variously diagnosed as posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), and depression.  


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from March 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from December 2008, April 2009, and December 2011 rating decisions issued by the RO.  

The Veteran's claims for various mental conditions and insomnia, a symptom of a mental condition, have been combined into a single claim for a variously diagnosed psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  

In his April 2012 Substantive Appeal, the Veteran stated that his disabilities warranted a total disability rating based on individual unemployability.  This matter is not before the Board and is referred to the AOJ for appropriate action. 

A review of the Virtual VA electronic claims file reveals documents that are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.  

There are no documents for this case in the Veterans Benefits Management System paperless claims processing system.



FINDINGS OF FACT

1.  The Veteran's claim of service connection for diabetes mellitus was denied in an August 2004 Board decision that was affirmed by the Court of Appeals for Veterans Claims (Court) in April 2009; he did not appeal the Court decision.

2.  The evidence received since the April 2009 Court decision is cumulative and redundant of that previously of record and does not raise a reasonably possibility of substantiating the Veteran's claim.

3.  The Veteran is not shown to an acquired bilateral foot disorder that had its clinical onset during his period of active service or otherwise to be caused or aggravated by a service-connected disability.  

4.  The currently demonstrated innocently acquired psychiatric disorder variously diagnosed as PTSD, anxiety disorder NOS, and depression is shown as likely as not to be due to an event or incident of the Veteran's period of active service.



CONCLUSIONS OF LAW

1. The unappealed April 2009 Court decision that affirmed an August 2004 Board decision denying the Veteran's claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7291, 7292 (West 2002).

2.  New and material evidence has not been received to reopen the previously denied claim of service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The Veteran does not have a bilateral foot disability due to disease or injury that was not incurred in or aggravated by service or a service connected disability.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  By extending the benefit of the doubt to the Veteran, his innocently acquired psychiatric disability, variously diagnosed as PTSD, anxiety disorder NOS, and depression, is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2013); 38 C.F.R. §§ 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Also, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  

The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

The duty to notify in this case was satisfied by letters dated May 2008, March 2009, July 2010, and March 2011.  In addition to notifying the Veteran about the ways that VA could help him obtain evidence in support of his claims and the criteria for establishing service connection, the RO informed the Veteran of the reason why his claim for service connection for diabetes was denied and the need to submit new and material evidence in order to reopen the claim.  

VA also finds that all necessary evidentiary development has been completed.  The evidence of record includes service treatment records, VA treatment records, private treatment records, written submissions by the Veteran and his former attorney, ship's logs and histories pertaining to the U.S.S. Ranger, magazine articles, and the reports of several VA examinations.  

The Veteran's personnel file was determined to be unavailable.  In this regard, the Board acknowledges its heightened obligation to consider carefully the benefit of the doubt.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The evidence received from the Veteran after the issuance of the most recent Supplemental Statement of the Case (SSOC) was either duplicative of other evidence already in the record or was related to his claim for service connection for a psychiatric disorder, which is granted herein.  

Therefore, there is no prejudice to the Board considering the Veteran's claim at this time notwithstanding his failure to provide a waiver of RO consideration.  

Although the Veteran was not afforded an examination addressing the etiology of his diabetes mellitus, this was not necessary insofar as the claim was not reopened. Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). 

The Veteran was also afforded VA examinations in August 20011, March 2013, June 2013, and July 2013 in connection with his current claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the VA examinations are adequate, as the opinions are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran. As discussed below, the examiner provided an adequate rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

 
New and Material Evidence

In April 2002, the RO denied service connection for the Veteran's diabetes because the evidence did not show that the Veteran had served in the Republic of Vietnam or was otherwise exposed to herbicides or that his diabetes mellitus was present in service or within a year thereof.  The Veteran appealed this decision to the Board, which denied his claim in August 2004 for the same reasons. At that time, the Board specifically determined that there was no evidence that the Veteran was exposed to herbicides either from aircraft that landed on the Veteran's ship or from contaminated drinking water. 

The Veteran appealed to the Court, which affirmed the Board's decision in April 2009.  The Veteran did not appeal to the Federal Circuit.  The evidence considered in connection with these events included service treatment records, private treatment records showing a diagnosis of type II diabetes, written statements from the Veteran, information about the ship that the Veteran served on (the U.S.S. Ranger), and various articles and arguments submitted by his then attorney .  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, new and material evidence has not been submitted.  VA medical records continue to show that the Veteran is diagnosed with diabetes mellitus, but they do not link this to the Veteran's service.  

The contentions of the Veteran and his attorney about potential exposure to aircraft and cargo that were contaminated with herbicides and/or to contaminated drinking water while on the U.S.S. Ranger and their statements and submissions in this regard essentially duplicate evidence of record at the time of the previous denial of this claim.  There is still no evidence that the Veteran was ever present on land or the inland waterways of Vietnam.  While additional ship's histories and logs were associated with the claims file, they do not show that the Ranger ever docked in Vietnam and do not provide any support for the Veteran's theories about contaminated aircraft or water. 

While the Veteran still does not contend that he was ever on land in Vietnam, in a written statement he makes reference to his presence on the inland waterways.  While for purposes of the "new and material" analysis, the credibility of newly proffered evidence is presumed, an exception exists when the evidence is inherently incredible.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The Veteran's entire period of sea service was aboard the U.S.S. Ranger, an aircraft carrier, and it is inherently incredible that a large deep water vessel such as an aircraft carrier would have traveled in rivers and streams in Vietnam.  

Further submissions by the Veteran suggest he was actually referring to the carrier's presence in the Gulf of Tonkin, but this does not qualify as an inland waterway.  In any event, his former attorney also submitted ship's logs and histories which establish that the Ranger did not dock in Vietnam or travel on the inland waterways of Vietnam.

Similarly, the contention of the Veteran's former attorney that the Veteran was exposed to herbicides in Korea is inherently incredible in that there is no evidence that the Veteran ever set foot in Korea or ever asserted being in Korea much less near the demilitarized zone where herbicides were used.      

As the Board finds the Veteran's newly submitted evidence to be inherently incredible, it cannot be considered material for the purposes of reopening the Veteran's claim.  Therefore, none of the evidence received since the Court's April 2009 affirmance of the August 2004 Board decision relates to the existence of a nexus between the Veteran's diabetes and his service on either a direct or a presumptive basis.  

Since new and material evidence has not been received pertinent since the claim was previously denied, there is no basis to reopen the claim of service connection for diabetes mellitus.  


Service connection claims

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service. However, these diseases do not include foot problems or mood and anxiety disorders.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  

Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

Additional requirements also apply to PTSD claims.  Generally, a non-combat Veteran's stressful experience must be independently corroborated unless it relates to fear of hostile military or terrorist activity consistent with the circumstances of the Veteran's service. 38 C.F.R. 3.304(f) (2014).


Bilateral foot disorder

The Veteran asserts that his currently diagnosed plantar fasciitis is related to his diabetes mellitus, which, in turn, he believes should be service connected.  VA treatment records confirm a diagnosis of plantar fasciitis which has been related by the Veteran's medical providers to his diabetes mellitus.  

The Veteran has not expressly asserted that he had problems with his feet in service or that his current foot problems are related to anything that occurred during his service.  His service treatment records are negative for complaints or findings referable to a foot disorder.

Here, to the extent that the claimed plantar fasciitis may be secondary to diabetes mellitus, service connection for diabetes mellitus has not been granted in this case.  Service connection for diabetes mellitus was previously denied and the claim is not reopened herein.

However, because the Veteran was noted to have flat feet on his January 1969 service entrance examination, a VA examination was conducted in August 2011 to determine whether this condition was aggravated by service. 

At that time the Veteran denied having problems with his feet in service.  He said he did a lot of walking when he was in the National Guard after service. He reported that his feet started bothering him in the 1980s, which was well after his active service.  

An examination of the feet with x-ray study reported a diagnosis of plantar fasciitis.  The examiner stated that the Veteran had minimal, if any, flexible pes planus.  A review of the Veteran's treatment records showed a history of diabetes mellitus with plantar fasciitis of the feet.  

The examiner concluded that it was less likely than not that the Veteran had a foot condition that was caused by or otherwise related to his active duty service and that there was no evidence that he had a foot condition that was aggravated by service.     

Although a presumption of aggravation applies when a disorder noted at entry gets worse during service, this does not pertain to the instant case because there is no indication that the Veteran's pes planus got worse in service or that it is related to his current problems with his feet.  

The examiner specifically noted that the Veteran had little, if any, current pes planus, which is not consistent with a finding that the asymptomatic pes planus noted at entry worsened during the Veteran's active service.  Furthermore, the Veteran's VA treatment records reference a problem with plantar fasciitis related to diabetes and do not indicate that there is any presently symptomatic pes planus.  

The Board has considered the Veteran's statements that his foot disorder is a result of his diabetes mellitus; however, as his diabetes is not service-connected, his lay statements do not support his claim.  The Veteran has not otherwise provided lay evidence that any current foot disability was incurred in or aggravated by his active service.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


Acquired psychiatric disorder

The Veteran alleges that he has PTSD due to his military service.  Initially, he told his health care provider that he witnessed another sailor get burned to death aboard ship.  This incident could not be confirmed by the RO. He also reported a deck fire that could not be confirmed.  

Additionally, the Veteran reported witnessing plane crashes, including a crash on deck, and being fearful that an aircraft would crash into his sleeping quarters under the flight deck since he heard that this occurred on another aircraft carrier.  

The Ship logs and histories of the U.S.S. Ranger during the Veteran's period of service document several plane crashes including one that resulted in the death of the pilot.  At other times, crew was retrieved from the sea.  Therefore, the Board finds the Veteran has a confirmed stressor of witnessing plane crashes.  

The VA treatment records show diagnoses of PTSD, anxiety state, and depression.  The Veteran's VA mental health clinic nurse apparently diagnosed PTSD based on the Veteran's experiences in the Navy.  The Veteran also complained of insomnia and sleep disturbance that he related to his time in the Navy.  His initial contact for mental health treatment at VA was related to sleep problems.

The Veteran was afforded three VA examinations in connection with his claim. 

The first examiner, in March 2012, opined that, while the Veteran exhibited some PTSD symptoms, he did not meet the full criteria for that diagnosis, and the Veteran's reported traumatic events (a deck fire with casualties and seeing a sailor burned to death by aircraft exhaust) were not corroborated by any independent evidence.  

The examiner noted that the Veteran was also being treated for depression with symptoms including insomnia, but he was unable to determine whether these symptoms were related to the Veteran's military service because of the long gap between military service and when the Veteran first sought treatment more than 30 years later.  

The Veteran was reexamined in April 2012 by a different VA examiner who diagnosed PTSD and depressive disorder NOS, the symptoms of which overlapped and included sleep disturbance.  

At that time, the Veteran reported witnessing a plane crash on deck, and the examiner based his PTSD diagnosis on that reported stressor.  The Veteran also reported having had psychiatric difficulties since service.  

A third examination with another VA examiner took place in June 2013.  The examiner diagnosed anxiety disorder NOS, finding that, while the Veteran exhibited some PTSD symptoms, he did not meet the full criteria for that diagnosis.  

The Veteran did not report a specific traumatic event, but reported that people were injured or blown off the flight deck by aircraft exhaust on his ship and other ships.  

The Veteran felt that he was constantly in danger on the flight deck. He reported that he had problems with depression and insomnia since service. The examiner opined that it appeared that the Veteran's symptoms were caused by the cumulative effect of his experiences on the aircraft carrier.  

An addendum opinion was provided in July 2013, when the examiner opined that the Veteran met the criteria for a diagnosis of anxiety disorder and that his anxiety disorder was as least as likely as not related to the "accumulation of life-threatening experiences that he witnessed/experienced on the air craft carrier."

In a February 2014 treatment note, the Veteran's mental health provider noted that, in August 2010, he had seen the Veteran, identified his in-service stressor, and diagnosed him with PTSD.  The Veteran's condition had deteriorated since that time.  

There is some uncertainty as to the proper diagnosis or diagnoses for the Veteran's psychiatric problems as the examiners reached differing conclusions.  However, on this record, the Veteran is shown to suffer from an innocently acquired psychiatric disorder that as likely as not was due to events or incidents of his period of active service.  

The Veteran's mental health nurse, and the April 2012 and June 2013 examiners, all attributed his symptoms to his experiences in the Navy.  

To the extent the Veteran does have a confirmed stressor, the June 2013 examiner concluded that the Veteran's symptoms were related to his experiences as a whole on the aircraft carrier and not to any specific incident, including constant fear of danger from aircraft operations.      

In resolving all reasonable doubt in the Veteran's favor, service connection for a psychiatric disorder variously diagnosed as PTSD, anxiety disorder NOS, and depression is warranted.


ORDER

As new and material evidence has not been submitted to reopen the claim of service connection for diabetes mellitus, the appeal to this extent is denied.

Service connection for a bilateral foot disorder is denied.

Service connection for an acquired psychiatric disorder variously diagnosed as PTSD, anxiety disorder NOS, and depression, is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


